Citation Nr: 1516232	
Decision Date: 04/15/15    Archive Date: 04/21/15

DOCKET NO.  12-13 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for right ankle degenerative changes prior to November 25, 2013.

2.  Entitlement to a rating in excess of 20 percent for right ankle degenerative changes beginning November 25, 2013.

3.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).

4.  Entitlement to service connection for a back disability, to include as secondary to service-connected right ankle degenerative changes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from November 1960 to December 1963.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico, which denied a rating in excess of 10 percent for right ankle degenerative changes, denied service connection for degenerative disc disease of the lumbosacral spine, and denied entitlement to TDIU.  

Thereafter, in a January 2014 rating decision, the RO granted an increased rating of 20 percent for right ankle degenerative changes, effective November 25, 2013.

The issues of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the time period prior to November 25, 2013, the Veteran's right ankle degenerative changes are manifested by marked limitation of motion; there is no evidence of ankylosis.  

2.  For the time period beginning November 25, 2013, the Veteran's right ankle degenerative changes are manifested by additional limitation of motion and functional impairment that is comparable to ankylosis in dorsiflexion between zero and 10 degrees.

3.  The most probative competent evidence of record establishes that it is at least as likely as not that the Veteran's degenerative disc disease of the lumbar spine is caused by his service-connected right ankle disability.


CONCLUSION OF LAW

1.  The criteria for a rating of 20 percent but no higher for right ankle degenerative changes have been met for the time period prior to November 25, 2013.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.20, 4.27, 4.40, 4.41, 4.45, 4.71, 4.71a, Diagnostic Codes 5270-5274 (2014).

2.  The criteria for a rating of 30 percent but no higher for right ankle degenerative changes have been met for the time period beginning on November 25, 2013.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.20, 4.27, 4.40, 4.41, 4.45, 4.71, 4.71a, Diagnostic Codes 5270-5274 (2014).

3.  Degenerative disc disease of the lumbar spine is proximately due to or the result of the Veteran's service-connected right ankle disability. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.310(a) (2014).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

In the decision below, the Board has granted the Veteran's claim for service connection for degenerative disc disease of the lumbar spine.  Therefore, regardless of whether the requirements have been met in this case with regard to the claim, no harm or prejudice to the appellant has resulted.  As such, the Board concludes that the current laws and regulations have been complied with, and a defect, if any, in providing notice and assistance to the Veteran, including pursuant to Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010), was at worst harmless error in that it did not affect the essential fairness of the adjudication of the claim.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

With respect to the claim for a rating for right ankle degenerative changes, a June 2010 letter satisfied the duty to notify provisions and notified the Veteran of regulations pertinent to the establishment of an effective date and disability rating.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

There is no indication in the record that any additional evidence relevant to the issue adjudicated in this decision is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486 ; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

VA examinations were conducted in June 2010, August 2012, and November 2013; the record does not reflect that when considered together, these examinations were inadequate for rating purposes.  The examinations, when considered together, were adequate because they were based on an examination of the Veteran and provided sufficient information to address the rating criteria for the disability on appeal.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 


Legal Analysis

Increased Rating

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2014).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2013); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Where the Rating Schedule does not provide for a noncompensable evaluation for a diagnostic code, a noncompensable evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2013).

VA has a duty to consider the possibility of assigning staged ratings in all claims for increase.  Fenderson v. West, 12 Vet. App. 119 (1999); See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2014).

The Veteran's statements describing the symptoms of his service-connected disorder are deemed competent evidence.  38 C.F.R. § 3.159(a)(2) (2014).  However, these statements must be considered with the clinical evidence of record and in conjunction with the pertinent rating criteria.

The following paragraphs specifically apply to claims in which evaluating joint disabilities are rated on the basis of limitation of motion.  VA must consider functional loss due to pain, weakness, excess fatigability, or incoordination.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint.  38 C.F.R. § 4.59.  Application of 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis and when raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, VA should address its applicability.  Burton v. Shinseki, 25 Vet. App. 1 (2011). 

The Court of Appeals for Veterans Claims (Court) clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45). 

The Veteran's service-connected right ankle degenerative changes are rated as 10 percent disabling prior to November 25, 2013 and as 20 percent disabling beginning November 25, 2013, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5271.  

Under Diagnostic Code 5271, which rates limitation of motion of the ankle, a 10 percent rating is warranted for moderate limitation of motion of the ankle, and a 20 percent rating is warranted for marked limitation of motion of the ankle.

In order for a higher rating to be granted under Diagnostic Code 5271 for the time period prior to November 25, 2013, it must be shown that the right ankle has marked limitation of motion.  In this regard, the medical evidence for this time period includes a June 2010 VA examination report which states that the Veteran experiences giving way, instability, pain, stiffness, weakness, incoordination, decreased speed of joint motion and repeated effusions regarding his right ankle.  He also has warmth, redness, swelling, and tenderness.  He has moderate flare-ups which occur every one or two months and last for hours.  During flare-ups he cannot walk and his activities are limited.  The examiner stated that the Veteran has abnormal shoe wear pattern and evidence of inflammatory arthritis.  He has crepitus and edema as well.  Range of motion of the right ankle was from zero to five degrees of dorsiflexion and zero to 17 degrees of plantar flexion.  The examiner stated that there was no objective evidence of painful motion.  There was also no objective evidence of pain following repetitive motion or any additional limitation following repetitive motion.  There was no ankylosis.  

The August 2012 VA examination report notes that the Veteran reported that his gait had worsened and his right ankle is getting worse.  He is unable to walk without a cane now for support and his ankle gives out on him.  Range of motion of the right ankle was 45 degrees or greater in terms of plantar flexion.  The examiner stated that this motion was without objective evidence of painful motion.  Right ankle dorsiflexion was 20 degrees or greater without objective evidence of painful motion  Repetitive use testing did not change the results of range of motion testing.  However, curiously, the examiner then opined that the Veteran had additional limitation of motion after repetitive use testing and functional loss or functional impairment of the ankle in terms of less movement than normal and pain on movement.  Examination revealed localized tenderness on palpation but no laxity in the right ankle joint.  Right ankle muscle strength testing was full.  

In giving the Veteran the benefit of the doubt, based upon the severe limitation of motion, which was documented at the June 2010 VA examination, as well as the Veteran's additional extensive symptomatology described at the June 2010 VA examination, the Board finds that that the medical evidence demonstrates that a higher rating of 20 percent is warranted under Diagnostic Code 5271 for the time period prior to November 25, 2013.  While the objective evidence at the August 2012 VA examination does not reflect the same severe limitation of motion as was found at the June 2010 VA examination, the August 2012 VA examiner was unclear and the report appears to contradict itself.  Importantly, the August 2012 VA examiner indicated the Veteran achieved full range of motion of the right ankle without pain and full range of motion after three repetitions, but simultaneously found that the Veteran had additional limitation of motion after repetitive use testing and functional loss or functional impairment of the ankle in terms of less movement than normal and pain on movement.  Therefore, in giving the Veteran the benefit of the doubt, the Board considers the June 2010 VA examination report to be of more probative value in terms of accurately assessing the limitation of motion of the Veteran's right ankle.  Based upon this June 2010 examination, the Board finds that the evidence supports a finding of marked limitation of motion of the right ankle.  As such, a 20 percent rating is granted prior to November 25, 2013.  

However, a rating in excess of 20 percent is not warranted prior to November 25, 2013.  Initially, the Board notes that a 20 percent rating is the maximum allowable rating under Diagnostic Code 5271.  

The Board has also considered whether a higher rating is warranted under any other diagnostic code for rating ankle disabilities during the time period prior to November 25, 2013.  However, because there is no evidence of functional impairment comparable to ankylosis, including of the subastragalar or tarsal joint, and no evidence of malunion of os calcis or astragalus, or astragalectomy, a higher rating is not warranted under any other diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Codes 5272, 5273, 5274.

In concluding that the Veteran is not entitled to a rating in excess of 20 percent for his service-connected right ankle disability for the time period prior to November 25, 2013, the Board has considered whether he has additional functional loss - over and beyond that objectively shown - due to his pain, or because of weakness, premature or excess fatigability, incoordination, etc.  See DeLuca, 8 Vet. App. 202 (1995), citing 38 C.F.R. §§ 4.40, 4.45, and 4.59.  In this regard, the Board points out that repetitive use testing did not cause a decrease in range of motion at the June 2010 VA examination.  The Veteran's range of motion of the right ankle, while showing marked limitation, was not additionally limited due to pain, weakness, fatigability, incoordination, etc.  The examiner specifically noted that it was not so limited in June 2010.  Although the August 2012 VA examiner indicated that it was additionally limited, the range of motion testing revealed full range of motion so any additional limitation, even if considered, would not be the equivalent of ankylosis.  

However, at the November 2013 VA examination, the Veteran was unable to perform repetitive use testing due to pain and stiffness.  The November 2013 VA examiner specifically indicated there was functional loss/functional impairment or additional limitation of motion of the right ankle on repetitive use testing in terms of less movement than normal, pain, disturbance of locomotion, and interference with sitting, standing, or weightbearing.  As dorsiflexion and plantar flexion were each already limited to 10 degrees, with pain setting in at 5 degrees, at this examination, when the Board considers the functional loss/functional impairment/additional limitation of motion of the right ankle on repetitive use testing described by the November 2013 VA examiner (in terms of less movement than normal, pain, disturbance of locomotion, and interference with sitting, standing, or weightbearing), the Board finds that essentially, such additional limitations do result in a degree of disability that is comparable to ankylosis, specifically in dorsiflexion between zero and 10 degrees.  Pursuant to Diagnostic Code 5270, ankylosis of the ankle in dorsiflexion between zero and 10 degrees warrants a 30 percent rating.  Therefore, the Board finds that a 30 percent rating is warranted for the Veteran's right ankle degenerative changes as of November 25, 2013.  

A rating in excess of 30 percent is not warranted, however.  In this regard, there is no evidence of the equivalent of ankylosis of the ankle in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees, or with abduction, adduction, inversion or eversion deformity.  The Veteran was specifically noted to not have ankylosis and had some useful range of motion of the ankle, albeit only from zero to five degrees of painless plantar flexion and dorsiflexion.  The additional limitation of motion and or functional loss/impairment described at this examination would not result in the equivalent of such severe ankylosis that would warrant higher than a 30 percent rating under Diagnostic Code 5270.  Based upon the medical evidence, the Board finds that the 30 percent rating granted herein, as of November 25, 2013, adequately compensates the Veteran for the extent of his pain, including insofar as it affects his range of motion.  
In reaching the above conclusions, the Board has not overlooked the Veteran's statements with regard to the severity of his service-connected right ankle disability.  In this regard, the Veteran is competent to report on factual matters of which he had firsthand knowledge; and as the Board finds that the Veteran's reports have been credible, his reports with respect to his symptomatology have been considered.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Although the Board acknowledges the Veteran's complaints, there is no competent medical evidence of record showing that the Veteran has met the rating criteria for a higher disability rating for the his right ankle disability, other than the increased rating of 20 percent prior to November 25, 2013, and the increased rating of 30 percent as of November 25, 2013, which have been granted in this decision.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5270-5274.  The Board finds that the objective medical evidence of record, namely the June 2010 and November 2013 VA examination reports, are more persuasive with respect to whether the Veteran's service-connected right ankle disability warrants a higher disability rating in accordance with the schedular criteria, as the examining physicians performed physical examinations and reported the objective clinical findings with respect to the Veteran's right ankle disability.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994). 

In sum, a rating of 20 percent, but no higher, is warranted prior to November 25, 2013, and a rating of 30 percent, but no higher, is warranted beginning November 25, 2013.  A rating in excess of 20 percent is denied prior to November 25, 2013, and a rating in excess of 30 percent is denied beginning November 25, 2013.  In rendering this decision, the Board has considered the benefit of the doubt doctrine; however, the preponderance of the evidence is against the assignment of ratings in excess that described above.  Thus, the benefit of the doubt doctrine is not applicable and the claim is denied to this extent.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991). 

Extraschedular Consideration

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2014). 

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular criteria are inadequate.  The rating criteria reasonably describe the Veteran's disability levels and symptomatology due to his service-connected right ankle disability.  As discussed above, there are higher ratings available under the applicable diagnostic codes, but the Veteran's right ankle disability is not productive of such manifestations.  Therefore, a further analysis under Thun is not warranted.  As such, referral for extraschedular consideration is not in order.

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Other specifically enumerated disorders, including arthritis, will be presumed to have been incurred in service if manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As discussed more thoroughly below, the Veteran is not diagnosed with a right shoulder or left knee disability, such as arthritis, which is recognized as a chronic disability in 38 C.F.R. § 3.309(a).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability benefits. In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez  v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007). 

Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  In Allen v. Brown, 7 Vet. App. 439 (1995), the Court held that when aggravation of a nonservice-connected condition is proximately due to or the result of a service- connected condition, a veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to implement the holding in Allen; however, under the facts of this case the regulatory change does not impact the outcome of the appeal.  Service connection on a secondary basis may not be granted without medical evidence of a current disability and medical evidence of a nexus between the current disability and a service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512-514 (1998).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54. 

In considering all of the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to service connection for degenerative disc disease of the lumbar spine.

The Board notes that when determining service connection, all theories of entitlement, direct and secondary, must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).  However, as will be discussed below, the Board is granting the Veteran's claim under the theory of secondary service connection, and the Veteran is only claiming service connection on a secondary basis.  Therefore, the laws and regulations concerning direct service connection will not be discussed.

In considering whether secondary service connection for a back disability is warranted, the Board notes that a February 2014  private medical opinion from Dr. A. states that the Veteran's inservice ankle injury contributed to his chronic back pain.  Dr. A went on to state that the Veteran's ankle disability caused instability and numerous falls, one of which precipitated his chronic back condition.  The diagnosis was degenerative disease of the lumbar spine.  

An August 2010 VA examination report notes that the Veteran is diagnosed with degenerative disc disease of the lumbar spine.  It was noted that the Veteran reported falling on his back when he fell on some stairs going to work.  The examiner opined that the Veteran's claimed back injury is not caused by or a result of the service-connected right ankle disability.  The examiner reasoned that the Veteran indicated "that he did not have back pain problems to any extent prior to the 1992 fall on steps.. . [and] records do not support a connection between the ankle injury and back pain condition."

As set forth above, the record contains both a private opinion in favor of the claim and a VA opinion against the claim.  Therefore, in giving the Veteran the benefit of the doubt, the Board finds that it is at least as likely as not that the Veteran's lumbar spine disability is proximately due to the service-connected right ankle disability.  Consequently, service connection for degenerative disc/joint disease of the lumbar spine is warranted on a secondary basis.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.310(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to a rating of 20 percent, but no higher, for degenerative changes of the right ankle is granted for the time period prior to November 25, 2013, subject to the criteria governing the payment of monetary benefits.

Entitlement to a rating of 30 percent, but no higher, for degenerative changes of the right ankle is granted for the time period beginning November 25, 2013, subject to the criteria governing the payment of monetary benefits.

Entitlement to service connection for degenerative disc/joint disease of the lumbar spine is granted.  

REMAND

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a) (2014). 

The Veteran currently does not currently meet the schedular criteria for a TDIU.  However, the Board has granted service connection for degenerative joint/disc disease of the lumbar spine in this decision, and as such, the disability rating to be assigned for this disability by the RO could change this.  Therefore, the TDIU issue is inextricably intertwined with the future action of the RO in the setting a disability rating for degenerative joint/disc disease of the lumbar spine.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review on the other claim meaningless and a waste of judicial resources, the two claims are inextricably intertwined).  Therefore, the adjudication of the TDIU issue must be deferred pending the RO's assignment of a disability rating for degenerative joint and disc disease of the lumbar spine.  

Moreover, the Board notes that a TDIU can also potentially be granted on an extraschedular basis.  38 C.F.R. § 4.16(b) (2014).  

Regarding whether the Veteran is unemployable due to service-connected disabilities, the Board notes that in a September 2014 letter, Dr. A. stated that the Veteran is unable to work due to his lumbar degenerative disease, ankle disability and knee disabilities, all of which are service-connected disabilities.  This evidence was submitted at the June 2014 Board hearing along with a waiver of consideration of such evidence by the RO.  

If, in the course of adjudicating the TDIU issue, the RO determines that the Veteran does not meet the rating criteria for TDIU under 38 C.F.R. § 4.16(a) (2014), but his service-connected disabilities prevent him from following a substantially gainful occupation, the provisions of 38 C.F.R. § 4.16(b) must be followed.  These provisions state that a claim for TDIU may be referred to the Compensation and Pension Service when a veteran does not meet the percentage standards of 38 C.F.R. § 4.16(a) but is otherwise unemployable due to service-connected disabilities. 38 C.F.R. § 4.16(b) (2014).  

Accordingly, the case is REMANDED for the following action:

1.  Readjudicate the Veteran's claim of entitlement to TDIU in light of all of the evidence of record, including the January 2014 letter from Dr. A. and the RO's future assignment of a disability rating for degenerative joint/disc disease of the lumbar spine, service connection for which was granted in this decision.  In adjudicating the TDIU claim, if the RO finds that the Veteran is unemployable, but that his combined evaluation does not meet the criteria of 38 C.F.R. § 4.16(a) for any period under consideration, refer the Veteran's TDIU claim to the Under Secretary for Benefits or the Director of Compensation and Pension Services for consideration of assignment of an extraschedular evaluation for that period.  If any benefit sought is not granted, the Veteran and representative should be furnished a Supplemental Statement of the Case (SSOC) and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


